Smith, J., (dissenting). The majority say that it seems to have been the rule at common law that growing crops, whether mature or immature, requiring periodical cultivation and technically classed as “fruits of industry,” were subject to levy and sale under execution as personal property, and that the majority of the American cases declare that to he the correct rule of law, yet this court has refused to follow that rule, notwithstanding the fact that it accords with both the common law and the weight of the American cases. The majority say that many cases on the subject are collated in 15 Standard Encyclopedia of Procedure, page 892. So there are — two columns of them on that page, and the only discordant cases are the ones quoted from, and followed by the majority. The text on pages 892 and 893 of that authority to which the cases referred to are appended reads as follows: “Fructus Industriales. — 'Generally annual produce and crops raised by industry, fructus industriales, are subject to levy and’ sale under execution as personal property; where a growing crop of peaches or other fruit requiring periodical cultivation is regarded as fructus industriales, it is subject to levy, though the weight of authority places fruit trees and their fruit in the class known at fructus naturales, which are not leviable. By statutes in some States a crop is not subject to execution until it has matured. And in other jurisdictions, independent of statute, it is held that immature crops are not subject to levy under execution as personalty.” In 1 Freeman on Executions (3rd ed.), at page 439, it is said: “A growing crop, raised annually by labor and cultivation, is, as respects an execution against the owner, a mere chattel, and subject as such to be taken and sold. A purchaser, on such sale, acquires the right and interests of the defendant in execution to the crop, with the right of ingress, egress, and regress, for the purpose of gathering it and carrying it away. When a product of the soil is claimed not to be subject to seizure and sale under a fieri facias, the claim must be determined by ascertaining, whether such product is real or personal estate; and this last.question is, in turn, to be settled by inquiring whether the product is chiefly the result of roots permanently attached to the soil, or of the labor and skill of the defendant in sowing and cultivating the soil.” I do not stop to consider which is the better rule, for I do not think we properly get to that question. I recognize the right of the court to follow the majority or the minority rule if that question only was involved; but the question is not merely whether we will follow the majority or the minority rule; the real question is whether we will follow the common-law rule, and this is not a question about which we have the right to exercise our judgment or discretion, .as the common-law rule is not inconsistent with the Constitution or laws of this State, and has not been altered or repealed by any statute of the State. The majority cites no statute changing the common-law rule on this subject, but do cite a statute which they say impliedly changes it. To show the lack of application of this statute I quote it: “Sec. 4271. Every unexpired lease of land shall be subject to execution and sale as real estate; but shall not be subject to sale under any execution issued by a justice of the peace; neither shall an improvement on public lands be sold under an execution issued by a justice of the peace.” C. & M. Digest. If this statute has any application at all to the question at issue — and I think St does not — it gives support to the common-law and the majority rule. It makes an unexpired lease subject to sale as real estate, and, being subject to sale, as such may not be sold under an execution issued by a justice of the peace. “A term of years in real estate was always, by the common law, regarded as a chattel.” Freeman on Executions (3rd, ed.), § 119. Our statute, quoted above, provides that a leasehold is to be sold, not as a chattel, but as real estate. The statute quoted does not purport to deal with growing crops, which, were subject to execution because they were “fruits of industry,” and they still are fruits of industry, and they grow not only on leaseholds but on other lands as well. A leasehold under the statute is sold as real ¡.estate, whether there is a growing crop thereon or not; yet, under the opinion of the majority, growing crops are exempted, whether they grow on leaseholds or other lands, simply because leaseholds are made subject to sale as real estate. In other words, the court departs from the common-law rule because leaseholds upon which there might be no crop or a matured crop, if one at all,' are required to be sold as real estate, and now holds that growing crops cannot be levied upon, whether grown upon leaseholds or not. Non sequitur. I find no authority for this ruling under the section of the statute quoted above. In my opinion we should follow the majority rule, not simply because it is the majority rule, but because it is also the common law on the subject, and has not been changed 'by the statute quoted above.